Per Curiam.
By order dated August 29, 2008, the Pennsylvania Supreme Court suspended respondent for one year and one day for engaging in the unauthorized practice of law after he was placed on inactive status for his failure to comply with Pennsylvania’s continuing legal education requirements. Petitioner moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the motion.
We grant petitioner’s motion and further conclude that, consistent with the discipline imposed in Pennsylvania and in the interest of justice, respondent should be reciprocally suspended from the practice of law for a period of one year. Further, any application for reinstatement by respondent shall require the showing pursuant to this Court’s rules (see 22 NYCRR 806.12 [b]), and include proof of respondent’s reinstatement to practice in Pennsylvania.
Spain, J.P., Rose, Kane, Malone Jr. and Kavanagh, JJ, concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).